Citation Nr: 0025416	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  94-14 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
migraine headaches, currently evaluated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to June 
1980.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1990 RO decision which increased the rating 
for migraine headaches from noncompensable to 10 percent; the 
veteran appealed for a higher rating.  In February 1994, the 
RO increased the rating to 30 percent, and the veteran 
continued to appeal for a higher rating.  In a November 1996 
decision, the Board denied an increase in the 30 percent 
rating for migraine headaches.  The veteran then appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a November 1997 order, the Court granted a 
November 1997 joint motion of the parties (the veteran and 
the VA Secretary) to vacate the November 1996 Board decision, 
and remand the case for further action.  In June 1998, the 
Board remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.


REMAND

The veteran claims an increased rating for service-connected 
migraine headaches.  In June 1998, to comply with a Court 
order, the Board remanded the claim to the RO for further 
development of the evidence.  The Board, in part, directed 
that a VA neurological examination be provided to determine 
the severity of migraine headaches.  A review of the claims 
file shows that a VA neurological examination was performed 
in March 2000.  However, the VA examiner's opinion is not 
entirely responsive to the specific questions posed in the 
Board remand.  The examiner did not fully describe the 
frequency and duration of the veteran's migraine attacks, and 
did not opine as to whether the attacks are "prostrating."  
As the VA examination is inadequate and the action taken by 
the RO does not fully comply with the last remand 
instructions, another remand is required.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).  The examiner 
should be asked to clearly describe the frequency and 
duration of the veteran's migraine attacks, and to opine as 
to whether the attacks are "prostrating."
 
In light of the foregoing, the case is remanded for the 
following actions:

1.  The claims file should be returned to 
the examiner who performed the March 2000 
VA examination for a medical assessment 
regarding the frequency and duration of 
the veteran's migraine attacks, and for 
the doctor to explain whether or not the 
attacks are "prostrating."  In 
assessing the frequency and duration of 
the veteran's migraine attacks, the 
doctor should take note of the provisions 
of Diagnostic Code 8100.  The doctor 
should also explain what a "prostrating" 
attack of migraine entails.  The doctor 
must indicate that the claims file has 
been reviewed.  [If this examiner is 
unavailable, the veteran should undergo 
another VA neurological examination, with 
review of historical records, to provide 
this information.]  
 
2.  After assuring compliance with the 
above remand instructions, the RO should 
review the claim for an increase in a 30 
percent rating for migraine headaches.  
If the RO denies the claim, the veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and given an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




